Rose, J.,
dissenting.
I am inclined to take the view that the parties tried the issue that plaintiff, while standing on the fire escape and leaning over the railing in the act of pulling up a wire, lost his balance and fell against the railing, thus subjecting it to an unusual strain under which it gave way, the loss of equilibrium causing the injuries of which he complains, and that there is evidence tending to support such a defense as to which an erroneous and prejudicial instruction was given.